

117 HRES 97 IH: Reaffirming the importance of the United States relationship with the Dominican Republic.
U.S. House of Representatives
2021-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 97IN THE HOUSE OF REPRESENTATIVESFebruary 4, 2021Mr. Espaillat submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONReaffirming the importance of the United States relationship with the Dominican Republic.Whereas the Dominican Republic is a crucial partner to the United States in hemispheric affairs, which includes bilateral trade, diplomacy, tourism, and security cooperation, and it is vital to not only maintain but also continue to foster this strong and special relationship;Whereas the strength of the relationship between the United States and the Dominican Republic is rooted in political, economic, and cultural ties which have continuously solidified since the Dominican Republic first gained independence in 1844;Whereas, as the first major wave of Dominican migrants to the United States began in the 1960s and has continued throughout the decades since, there are over 2 million people of Dominican descent who now live in the United States, currently making the Dominican-American community the fifth-largest Hispanic group in the United States;Whereas support between the nations is reciprocal, and the United States is committed to its continued support, both in words and actions, to the Dominican Republic’s democratic and economic development;Whereas the United States greatly benefits from all the valuable contributions made by the Dominican community and Dominican culture, literature, music, dance, and sports;Whereas the sport of baseball, commonly known as America’s favorite pastime, is a major source of pride and cultural identity for the Dominican Republic, and as one of the most significant contributors to Major League Baseball, Dominicans not only currently represent 11.6 percent of all Major League Baseball starters, but also represent some of the greatest players of all time, including Hall-of-Famers Juan Marichal, Pedro Martínez, and Vladimir Guerrero;Whereas the Dominican Republic is the largest economy in both the Caribbean and Central America regions, and the United States is the Dominican Republic’s largest trade partner;Whereas one of the top contributing factors to the Dominican Republic’s economy is remittances, most of which originate from the United States, accounting for 77.4 percent of the remittances the Dominican Republic received in 2018;Whereas one of the greatest examples of both nations’ strong commitment is the Central America-Dominican Republic Free Trade Agreement (CAFTA–DR) trade agreement, resulting in stronger trade and investment ties, which has also strengthened the relationship and furthered the economic prosperity of both countries;Whereas the highest and lowest elevations in the West Indies are found within the Dominican Republic’s major mountain ranges and the fertile valleys which contribute to the country’s agricultural export sector;Whereas in addition to trade potential, the Dominican Republic’s mountain terrain, along with its beautiful beaches and other geographically unique landscapes, create significant tourism potential;Whereas tourism is one of the most important sectors in the Dominican Republic’s economy, and Americans account for over 30 percent of international travelers visiting the country, comprising 2 million of the 6.6 million who visited in 2018;Whereas Americans can continue to safely enjoy all that the Dominican Republic has to offer, as the country has announced new safety measures, including thousands more tourist agents, national police, and public security cameras; andWhereas the Dominican Republic has also entered into a partnership with United States-based Ecolab, which will provide training and certification to all Department of Tourism Services and Companies inspectors: Now, therefore, be itThat it is the sense of the House of Representatives that—(1)under the umbrella of the congressionally approved bipartisan and bicameral Friends of the Dominican Republic Caucus, the United States Congress will continue its focus on strengthening the relationship between the United States and the Dominican Republic;(2)relations between the United States and the Dominican Republic have led to expanded economic prosperity, shared cultures, and increased regional stability;(3)the Dominican Republic is a safe, reliable, and hospitable tourist destination that travelers from the United States and countries around the world can enjoy without concern; and(4)the United States and the Dominican Republic are committed to a continued partnership, further economic prosperity, and enhanced security and stability in the region.